DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 4/22/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1, 11, 16, 24, 29, 30 and 43 have been amended.  Claim 3 is cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail from KAMERON BONNER on June 2, 2022.

The application has been amended as follows: 

1. An electric machine, comprising: 
a rotor rotatable about an axis of rotation that defines an axial direction, and a stator including stator windings, 
a coolant distributor chamber and a coolant collector chamber which is arranged with an axial spacing to the coolant distributor chamber, wherein the coolant distributor chamber fluidically communicates with the coolant collector chamber for cooling the stator windings via at least one cooling channel that can be flowed through by a coolant, wherein at least one of the stator windings is embedded into a plastics compound composed of an electrically insulating plastic for thermal coupling, 
wherein at least one of the coolant distributor chamber and the coolant collector chamber is arranged in a region of at least one of a first axial end portion and a second axial end portion of the at least one stator winding, 
wherein the coolant distributor chamber and the coolant collector chamber are, for thermal coupling to the at least one stator winding, at least partially arranged in the plastics compound, wherein the plastics compound extends in the axial direction along the at least one stator winding embedded therein from the first axial end portion to the second axial end portion to at least partially delimit the coolant distributor chamber and the coolant collector chamber, and wherein the plastics compound extends along a radially outside of the coolant distributor chamber and the coolant collector chamber beyond the first axial end portion and the second axial end portion of the at least one stator winding in the axial direction; [[and]]
wherein at least one of the coolant distributor chamber and the coolant collector chamber has a U-shaped or C-shaped geometrical shape in a longitudinal section along the axial direction;
wherein the stator has stator teeth extending along the axial direction and arranged spaced apart from one another along a circumferential direction of the rotor,
wherein the at least one cooling channel and the at least one stator winding are embedded in the plastics compound and arranged in a common intermediate space that is disposed between two stator teeth which are adjacent in the circumferential direction,
wherein the common intermediate space comprises a first partial space where the at least one stator winding is arranged, and a second partial space where the at least one cooling channel is arranged, and 
a positioning aid is arranged between the first and second partial spaces, wherein the positioning aid positions the at least one cooling channel in the second partial space.









4. The electric machine as claimed in claim 1, wherein at least one of the coolant distributor chamber and the coolant collector chamber is arranged both radially at an outside and radially at an inside at a respective one of the first axial end portion and the second axial end portion of the at least one stator winding.

Claims 9-10 are cancelled.

11. The electric machine as claimed in claim [[10]] 1, wherein: 
the positioning aid comprises two projections disposed on the two stator teeth that are adjacent in the circumferential direction, and 
the two projections face toward one another in the circumferential direction and project into the common intermediate space beyond circumferential ends of the at least one cooling channel for positioning the at least one cooling channel and providing a radial stop for the at least one cooling channel.

13. The electric machine as claimed in claim 12, wherein the additional electrical insulator is arranged between the stator windings and the two stator teeth.

19. The electric machine as claimed in claim 17, wherein the tubular body is a flat tube, wherein, in a cross section perpendicular to the axial direction, at least one wide side of the flat tube extends substantially perpendicular to [[the]] a radial direction.

24. The electric machine as claimed in claim [[1]] 21, wherein the at least one cooling channel is arranged in the stator body radially outside of an intermediate space containing the stator windings and the plastics compound, and wherein the at least one cooling channel is defined by at least one aperture which can be flowed through by the coolant.

26. The electric machine as claimed in claim [[1]] 21, wherein the at least one cooling channel is provided in the plastics compound and at least one further cooling channel is provided in the stator body.

28. The electric machine as claimed in claim 27, wherein: 
a coolant feed line is provided in the first bearing bracket, and fluidically connects the coolant distributor chamber to a coolant inlet that is provided at a face side on the first bearing bracket, 
wherein the coolant feed line is thermally connected to a first shaft bearing, which is provided in the first bearing bracket, for [[the]] a rotatable mounting of the rotor, 
a coolant discharge line is provided in the second bearing bracket, and fluidically connects the coolant collector chamber to a coolant outlet that is provided at a face side on the second bearing bracket, and 
wherein the coolant discharge line is thermally connected to a second shaft bearing, which is provided in the second bearing bracket, for the rotatable mounting of the rotor.

31. The electric machine as claimed in claim [[1]] 30, wherein the plastics compound at least partially surrounds at least one winding portion, which projects axially out of the intermediate space, of the stator windings and partially delimits at least one of the coolant distributor chamber and the coolant collector chamber, such that said at least one winding portion is electrically insulated with respect to the coolant during operation.

36. The electric machine as claimed in claim 1, wherein at least one stator winding is configured electrically insulated with respect to the coolant and with respect to the stator [[body]] at least in [[the]] a region within an intermediate space between two stator teeth of the stator during operation.

37. The electric machine as claimed in claim 36, wherein the electrical insulation of the at least one stator winding with respect to the stator [[body]] is provided entirely by at least one of the plastics compound and an additional electrical insulator.













38. The electric machine as claimed in claim [[9]] 1, wherein an additional electrical insulator extends within the common intermediate space over [[the]] an entire length, measured along the axial direction, of the common intermediate space, such that said additional electrical insulator insulates the stator windings with respect to the stator [[body]] and with respect to the stator teeth that delimit the common intermediate space.

39. The electric machine as claimed in claim 12, wherein the additional electrical insulator surrounds the stator windings within the at least one intermediate space over at least [[the]] an entire length of the at least one intermediate space along [[the]] a circumference thereof.

40. The electric machine as claimed in claim 38, wherein the at least one stator winding is electrically insulated, by at least one of the plastics compound and the additional electrical insulator, with respect to the at least one cooling channel formed as a tubular body.


43. A vehicle, comprising: 
at least one electric machine, the at least one electric machine including: 
a rotor rotatable about an axis of rotation that defines an axial direction, and a stator including stator windings; 
a coolant distributor chamber and a coolant collector chamber which is arranged with an axial spacing to the coolant distributor chamber, wherein the coolant distributor chamber fluidically communicates with the coolant collector chamber for cooling the stator windings via at least one cooling channel that can be flowed through by a coolant, wherein at least one of the stator windings is embedded into a plastics compound composed of an electrically insulating plastic for thermal coupling; 
wherein at least one of the coolant distributor chamber and the coolant collector chamber is arranged in a region of at least one of a first axial end portion and a second axial end portion of the at least one stator winding; 
wherein the coolant distributor chamber and the coolant collector chamber are, for thermal coupling to the at least one stator winding, at least partially arranged in the plastics compound, wherein the plastics compound extends in the axial direction along the at least one stator winding embedded therein from the first axial end portion to the second axial end portion to at least partially delimit the coolant distributor chamber and the coolant collector chamber, and wherein the plastics compound extends along a radially outside of the coolant distributor chamber and the coolant collector chamber beyond the first axial end portion and the second axial end portion of the at least one stator winding in the axial direction; 
wherein at least one of the coolant distributor chamber and the coolant collector chamber has a U-shaped or C-shaped geometrical shape in a longitudinal section along the axial direction; [[and]] 
wherein the at least one cooling channel is embedded in the plastics compound and separated from the at least one stator winding via the plastics compound;
wherein the stator has stator teeth extending along the axial direction and arranged spaced apart from one another along a circumferential direction of the rotor,
wherein the at least one cooling channel and the at least one stator winding are embedded in the plastics compound and arranged in a common intermediate space that is disposed between two stator teeth which are adjacent in the circumferential direction,
wherein the common intermediate space comprises a first partial space where the at least one stator winding is arranged, and a second partial space where the at least one cooling channel is arranged, and 
a positioning aid is arranged between the first and second partial spaces, wherein the positioning aid positions the at least one cooling channel in the second partial space.

Allowable Subject Matter
Claims 1, 2, 4-8, 11-43 are allowed. 
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of independent claims 1 and 43 is the inclusion of the limitation “positioning aid” positioning the cooling channel, the positioning aid being between partial spaces in the common intermediate space which is not found in or suggested by the prior art references in combination with the other elements recited in claims 1 and 43.  Dependent claims 2, 4-8, 11-42 are allowed for the same reason.
The closest prior art, Taneda (JP 2003070199 A) shows (FIG. 1-3) a cooling medium passage 61 in a slot 7 of a stator 1 with a coil 13 in resin 14 and end passages 62,63 at the coil ends but does not show the “positioning aid” recited in independent claims 1 and 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/               Examiner, Art Unit 2832    


/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832